DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
Per correspondence received on 4/28/2021, claims 16 and 29 were amended. Claims 1-15, 17, 18 and 32 remain canceled. No new claims were added. Therefore, claims 16, 19-31 and 33-38 are pending for examination.

REASONS FOR ALLOWANCE

Claims 16, 26 and 29 and their respective dependent claims are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose claim 26’s method of determining a risk of a slip or a fall, including: 
accessing specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; and 
contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information, the method further comprising: Page 4 of 12LEGAL02/40603061v1Application No. 15/570,688 Reply to Final Office Action mailed March 17, 2021 
Response filed April 28, 2021filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on a context, wherein the context is selected based on the contextual information; 

comparing, by the management application, the worker's movement patterns with the selected one or more movement patterns; 
determining, by the management application, that at least one of the selected movement pattern matches the worker's movement patterns; and 
determining a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern.
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion 
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684